PeR CuRiam :
Appellee has moved this court for an order dismissing the application for review of the decisions and judgments of Senior Judge Wilson, dated February 18, 1963, and July 27, 1967, dismissing the instant appeals for reappraisement and denying the application to vacate said judgment, or for a rehearing, thereof, respectively.
Upon due consideration of the memorandum in support of said motion, and the memorandum in opposition thereto, it is the opinion of *930this court that it lacks jurisdiction to entertain the instant application for review.
In view thereof, the application to dismiss is granted.
Judgment will be entered accordingly.